Name: Commission Regulation (EEC) No 1937/84 of 6 July 1984 on the supply of common wheat flour to Angola as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 180/ 14 Official Journal of the European Communities 7. 7 . 84 COMMISSION REGULATION (EEC) No 1937/84 of 6 July 1984 on the supply of common wheat flour to Angola as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 ("*), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1 278/84 of 7 May 1 984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (*), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 f), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 30 May 1984 the Commission of the European Communities decided to grant, under Community measures, various quantities of cereals to certain non-member countries and beneficiary organi ­ zations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in Annex I hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in Annex I hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 July 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4 . 1984, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 89 . (4) OJ No L 352, 14 . 12 . 1982, p . 1 . 0 OJ No L 124, 11 . 5 . 1984, p . 1 . ( «) OJ No 106, 30 . 10 . 1962, p . 2553/62. O OJ No L 263 , 19 . 9 . 1973, p. 1 . (8) OJ No L 192, 26 . 7. 1980 , p . 11 . 0 OJ No L 334, 21 . 11 . 1981 , p . 27 . 7. 7 . 84 Official Journal of the European Communities No L 180/ 15 ANNEX I 1 . Programme : 1 984 2. Recipient : Angola 3 . Place or country of destination : Angola 4 . Product to be mobilized : common wheat flour 5 . Total quantity : 14 600 tonnes (20 000 tonnes of cereals) 6 . Number of lots : four A. 4 500 tonnes : Luanda B. 4 500 tonnes : Luanda C. 4 100 tonnes : Lobito D. 1 500 tonnes : Mocamedes 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main, telex 411 475. 8 . Method of mobilizing the product : intervention 9. Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 4 % maximum  protein content : 10,5% minimum (N x 6,25 on dry matter)  ash content : 0,62 % maximum referred to dry matter 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'FARINHA DE TRIGO / DOM DA COMUNIDADE ECONOMICA EUROPEIA' 11 . Port of shipment : a Community port 12 . Delivery stage : fob 13 . Port of landing : A. 4 500 tonnes : Luanda B. 4 500 tonnes : Luanda C. 4 100 tonnes : Lobito D. 1 500 tonnes : Mocamedes 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 17 July 1984 at noon 16. Shipment period : 10 August to 20 September 1984 17 . Security : 12 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 2. The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Angola, c/o 'Diplomatic Bag', Berlaymont 1 / 123, 200 rue de la Loi, B-1049 Brussels . No L 180/ 16 Official Journal of the European Communities 7. 7 . 84 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 3 245 Belaho Betriebs- und Lagerhausgesellschaft Kieler StraÃ e 36 2214 Hohenlockstedt Hohenlockstedt 021 803 2 045 Raiffeisen-Hauptgenossenschaft Hannover e.G. KrausenstraÃ e 46-50 3000 Hannover 1 Bad Bevensen Klein Bunstorfer StraÃ e 1 247 017 875 Lagerhaus Westerweyhe Kurt Masuhr (GmbH &amp; Co.) IndustriestraÃ e 3 3110 Uelzen 2 Uelzen 2 174 201 6 165 2 2 383 Lagerhaus Heymann GmbH &amp; Co. KG HentrichstraÃ e 55 41 50 Krefeld 1 1 Krefeld 12 173 501 1 830 Heinrich Kraft GmbH NÃ ¼rnberger StraÃ e 27 4000 DÃ ¼sseldorf-Reisholz Merzenich Verl . PastoratsstraÃ e 159 508 1 500 Betrieb der Stadt MÃ ¼lheim Duisburger StraÃ e 78 4330 MÃ ¼hlheim MÃ ¼lheim 026 102 452 Joh . Stelten KG Postfach 27 46 4150 Krefeld Krefeld 12 MÃ ¼llerstraÃ e 9 320 601 6 165 3 1 275 Lagereibetrieb Lechfeld-MÃ ¼hle Willi PlÃ ¶ssl Postfach 41 00 48 8900 Augsburg 41 Augsburg 41 Gersthofer StraÃ e 38 172 502 130 Gesellschaft fÃ ¼r Lagereibetriebe mbH Melsunger StraÃ e 9 6000 Frankfurt/Main Gersthofen BeethovenstraÃ e 5 r 091 312 347 Heinrich Jungmayer OHG Lagereibetrieb 8442 GeiselhÃ ¶ring GeiselhÃ ¶ring Dingolfinger StraÃ e 26 140 301 1 474 BayWa AG ArabellastraÃ e 4 8000 MÃ ¼nchen 81 Regensburg Passauer StraÃ e 13 019 518 1 500 BayWa AG ArabellastraÃ e 4 8000 MÃ ¼nchen 81 Straubing Innere FrÃ ¼hlingstraÃ e 019 519 891 Lagerbetrieb Straubing Buchner &amp; Neumaier KG Ã uÃ ere Passauer StraÃ e 33 8440 Straubing Straubing 172 601 .. 5 617 || 4 2 055 ­ Kurt A. Becher GmbH Sc Co. KG SlevogtstraÃ e 50-58 2800 Bremen 1 Bremen Emder StraÃ e 020 001